REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-11, 16-22 and 28-29 are allowed.
Claims 1, 11 and 16 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly the uplink data being transmitted to the base station in a subsequent retransmission mode comprises repeatedly transmitting the uplink data to the base station with a plurality of subsequent retransmission times, a length of the predetermined interval corresponds to the time required by the user equipment for channel switching and signal decoding, and the length of the predetermined interval, the initial retransmission times, and the plurality of subsequent retransmission times are indicated in a system information block of the base station or a radio resource control signaling of the user equipment, or are predetermined according to all of the possible maximum retransmission times.
It is noted that the closest prior art, MA et al. (US 20180139774, May 17, 2018) shows if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free retransmissions, where the UE again continues re-transmission for K times and the process continuous until an ACKis received or the packet reaches its maximum latency bound.
It is noted that the closest prior art, Kim et al. (US 20180199376, Jul. 12, 2018) shows retransmission is performed every four time units after initial transmission fails, retransmission timing is predetermined between the eNB and the UE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/Primary Examiner, Art Unit 2464